PER CURIAM:
Michael D. Wilkins appeals district court orders granting summary judgment to five Virginia law enforcement officials (collectively, “Appellees”) in his action under 42 U.S.C.A. § 1983 (West 2003). Wilkins alleges that Appellees presented false and misleading testimony to the federal grand jury that indicted him on drug charges of which he was later acquitted. The district court rejected Wilkins’ claim, concluding, inter alia, that Wilkins had failed to present any evidence to support his allegation.
After reviewing the parties’ briefs and the applicable law, we conclude that the district court correctly granted summary judgment to Appellees.* Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are *323adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 We also reject Wilkins’ argument that the district court afforded him inadequate opportunity to conduct discovery.